Citation Nr: 1730738	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for the venereal diseases of syphilis and herpes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army from November 1959 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Herpes did not have its onset in and is not otherwise related to service.

2. There is no current diagnosis of syphilis.


CONCLUSION OF LAW

The criteria for service connection for the venereal diseases of syphilis and herpes have not been met.  38 U.S.C.A. §§ 1101, 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim. 

The VCAA requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  The Veteran received adequate notification in June 2009 regarding all elements of service connection.  The duty to notify has been satisfied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The evidence includes the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical records, and lay statements.

The Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for the venereal diseases of syphilis and herpes, as the duty to provide an examination is not limitless.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  
For service connection claims, VA is obliged to provide an examination or obtain a medical opinion in a claim when (1) the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, (2) the record indicates that the disability or signs and symptoms of disability may be associated with active service, and (3) the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the Board finds that the McLendon threshold elements are not satisfied.  While the Veteran contends he contracted herpes and syphilis while on active duty (May 2009 Application for Compensation), there is no competent evidence that he did so, other than his bare contention, which, alone, is insufficient to trigger VA's duty to assist to provide a medical examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than a Veteran's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination).  There are no medical records or other competent evidence indicating that his current herpes disability may be associated with active service.  There are no medical records or other competent evidence indicating that the Veteran has a current diagnosis of syphilis or current signs and symptoms thereof.  Moreover, there is no indication in the record that the Veteran's herpes and syphilis are related.  While the Board acknowledges that the Veteran submitted internet articles on herpes and syphilis, these articles provide only generic information on each condition; moreover, they contain no suggestion, even generally, that an association may exist between herpes and syphilis.  The evidentiary requirement to trigger VA's duty to provide a VA examination has therefore not been met.  See McLendon v. Nicholson, 20 Vet. App. at 79.  

Accordingly, the Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c) have been satisfied for the issue adjudicated below.




II. Service Connection 

For the following reasons, the claim for service connection for the venereal diseases of syphilis and herpes is denied. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although a claimant is competent in certain situations to identify a simple condition such as a fall leading to a broken leg, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2015) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Herpes

First, the Veteran contends that he should be service-connected for herpes, as he states that he contracted herpes while on active duty.  See May 2009 Application for Compensation.  However, nothing in the Veteran's service treatment records suggests that the Veteran was ever diagnosed or treated for herpes while in service.  There are also no lay statements or other evidence establishing the existence of any in-service herpes-related symptomatology.  See Jandreau, 492 F.3d at 1377.  Further, there is no evidence of record establishing the existence of a herpes-related in-service event.  In fact, herpes is not indicated for the Veteran in the record until decades after the Veteran left his active duty service.  See November 2007 Private Medical Records. 

The Veteran's bare statement is the only indication of record that was put forth in support of the contention that the Veteran contracted herpes in service; and, as a lay person, the Veteran is not competent to make such a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his statement is given minimal probative value.

Additionally, the Board acknowledges that the Veteran submitted internet articles, including a general, informational article on herpes.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive).  

Here, the herpes article, along with the rest of the evidence of record, does not suggest that the Veteran, specifically, contracted herpes in service.  The article also does not suggest that there could be an association between the current herpes diagnosis and the in-service syphilis.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.

As there is no competent evidence that would establish the in-service element with regard to a herpes claim, entitlement to service connection for herpes cannot be granted on any basis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  


Syphilis

Additionally, while the Veteran contends he should be service-connected for syphilis, there is no competent evidence of record that the Veteran has a current diagnosis of syphilis or signs, symptoms, or residuals thereof.  None of the objective medical evidence and testing shows a current diagnosis of syphilis, or its signs, symptoms, or residuals, at any time during the appeal period.  Moreover, the Veteran has not provided any lay statements regarding any current syphilis-related symptomatology that would indicate a current diagnosis of syphilis.  See Jandreau, 492 F.3d at 1372.  

As there is no competent evidence that would establish the current disability element with regard to a syphilis claim, entitlement to service connection for syphilis cannot be granted on any basis.  Boyer, 210 F.3d at 1353; Brammer v Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there can be no valid claim for service connection "[i]n the absence of proof of a present disability").  

In sum, for the reasons stated above, the preponderance of the evidence is against the claim for the venereal diseases of syphilis and herpes, and there is no doubt to be resolved.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Service connection for the venereal diseases of syphilis and herpes is denied.


ORDER

Service connection for the venereal diseases of syphilis and herpes is denied.


REMAND

Bilateral Hearing Loss

Although further delay is regrettable, the Board finds remand warranted for a new VA medical examination and opinion from a new VA examiner for the Veteran's bilateral hearing loss claim, as the Board finds the two medical opinions of record, the February 2010 VA opinion and the March 2009 private medical opinion, are inadequate etiology opinions for purposes of adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The February 2010 VA opinion, which concludes that the Veteran's loss of hearing in his left ear is not related to his military service, is inadequate because the examiner, in rendering the etiology opinion, failed to consider the Veteran's lay statements that he was exposed to loud noises while in the military.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Although the examiner noted in her report that the Veteran had served in Korea as an Armor Intelligence Specialist and was around 105 Howitzer's and loud tanks without hearing protection, a plain reading of the examiner's rationale shows that the examiner improperly based her negative conclusion solely on the fact that the Veteran's hearing was within normal limits at his separation examination:

In a complete review of patients C-file, he passed a whispered voice test at induction, and hearing was within normal limits bilaterally at separation.  Therefore, since this veteran left the military with hearing within normal limits, it is believed that his military noise exposure has not had an effect on his hearing loss.

February 2010 VA opinion.  

On the other hand, the March 2009 private medical opinion, which concludes to the contrary - that the Veteran's loss of hearing in his left ear "could be partly explained on his history of loud noise exposure," is inadequate because the examiner, in rendering his opinion, did not consider or discuss the Veteran's service records, including the Veteran's audiology exams at induction into and separation from the military.  See March 2009 private medical records, p. 16; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Moreover, both the February 2010 VA opinion and the March 2009 private medical opinion found that while the Veteran currently has hearing loss in his left ear, the Veteran's hearing in the right ear is within normal limits; however, more recent medical records reveal the Veteran to now have a "mild high frequency SNHL (sensorineural hearing loss) in the right ear."  February 17, 2011 Audiology Consultation.  Thus, based on this February 2011 medical record, the Board finds a new examination is also warranted to obtain a more accurate picture of the Veteran's current disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all pertinent VA records not already associated with the claims file.

2. Once number 1 has been completed, forward the claims file to an appropriate examiner for a VA examination regarding the claim for service connection for bilateral hearing loss.  The examiner should identify any current hearing loss in the right and left ears.  Any indicated tests and studies should be performed. 

For each ear in which hearing loss is identified, the examiner is then specifically instructed to provide the following information:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hearing loss began in or is related to his time in the service, specifically to include military noise exposure in service, yes or no?  

In providing a response to subsection (a), the examiner is specifically instructed to review the Veteran's service treatment records and lay statements in the Form 9.

After answering yes or no to, a complete rationale must be provided for the opinion expressed.  A discussion of the facts and medical principles involved (to include acoustic trauma and military noise exposure) including the Veteran's service treatment records and lay assertions (including the Veteran's contention that he was exposed to military noise exposure that resulted in acoustic trauma while in service), should be considered in giving this opinion, with page references to the evidence used in the decision.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The Agency of Original Jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the electronic claims file is returned to the Board for further appellate action.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


